


116 HRES 842 EH: Requiring an affirmative vote of a majority of the Members present and voting, a quorum being present, on final passage of House Joint Resolution 79.
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 842
In the House of Representatives, U. S.,

February 11, 2020

RESOLUTION
Requiring an affirmative vote of a majority of the Members present and voting, a quorum being present, on final passage of House Joint Resolution 79.
 
 
That an affirmative vote of a majority of the Members present and voting, a quorum being present, shall be required on final passage of House Joint Resolution 79.   Cheryl L. Johnson,Clerk. 